Response to Amendment
Applicant filed an amendment in response to the outstanding office action on 11/4/22.
Claims 1-11, 13-16, and 18-20 (“ALL PENDING CLAIMS”) remain outstanding.
In light of the amendment:
all previous objections to the application are withdrawn;
claims 2-6 and 8-11 are newly objected to as explained below; and
ALL PENDING CLAIMS are newly rejected as explained below.
The amendment necessitated at least one rejection herein, therefore this action is made FINAL.  MPEP 706.07.
Claim Objections
Claims 2-6 and 8-11 are objected to as including informalities.  Specifically, claims 2-6 and 8-11 recite “lead portions,” “auxiliary lead portions,” and/or “coil portions,” but it is unclear whether these recitations refer to the first or second of each of these elements as they are recited in amended claim 1, the claim from which these claims ultimately depend.  For the purposes of substantive examination below, each of these recitations will be interpreted to mean either the first or the second relevant element recited previously by the claims.  However, appropriate correction is required.
Cited References
US 16/402,520  (the ‘520 App)
US Pat 11,170,927  (Yoon)
US Pat App Pub 2017/0194089  (Jang)
Double Patenting
ALL PENDING CLAIMS are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims the ‘520 Application, or the claims of the ‘520 Application in view of Jang.  See chart below.
Although the claims at issue are not identical, they are not patentably distinct from each other.  MPEP 804; 804.II.B.1, 804.II.B.2.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet in fact been patented.
Claim of Instant Application
Conflicting Claim (with secondary reference where applicable)
(Application, claim 1)  A coil component comprising:
(‘520 App, claim 11)  A coil component comprising:
a support substrate having a first surface and a second surface opposing the first surface;
(‘520 App, claim 11)  an internal insulating layer disposed in the body;
first and second coil portions and disposed respectively on the first surface and the second surface of the support substrate, and each having a first end and a second end connected by a plurality of turns;
(‘520 App, claim 11)  a coil disposed in the body, wherein the coil includes first and second coil patterns disposed on opposing first and second surfaces of the internal insulating layer, and includes at least one coil winding between opposing first and second ends thereof,
a body in which the support substrate and the coil portion are embedded;
(‘520 App, claim 11)  a body;
a first lead portion disposed on the first surface of the support substrate and extending from the first end of the first coil portion;
(‘520 App, claim 11)  wherein the first end of the coil includes a first main lead-out portion and a first auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other,
a first auxiliary lead portion disposed between the first end and the second end of the first coil portion, and extending from the first coil portion to be spaced apart from the first lead portion, on the first surface of the support substrate, the first lead portion and the first auxiliary portion being connected to a same turn among the plurality of turns;
(‘520 App, claim 11)  wherein the first end of the coil includes a first main lead-out portion and a first auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other, (because the claim explicitly teaches that the lead-out portions are at the ends of their respective coils, the claim implicitly teaches that these lead-out portions are connected to a same turn among the plurality of turns)
a second lead portion disposed on the second surface of the support substrate and extending from a first end of the second coil portion; and
(‘520 App, claim 11)  wherein the second end of the coil includes a second main lead-out portion and a second auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaces apart from each other.
a second auxiliary lead portion disposed between the first end and a second end of the second coil portion, and extending from the second coil portion to be spaced apart from the second lead portion, the second lead portion and the second auxiliary portion being connected to a same turn among the plurality of turns,
(‘520 App, claim 11)  wherein the second end of the coil includes a second main lead-out portion and a second auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaces apart from each other. (because the claims explicitly teach that the lead-out portions are at the ends of their respective coils, the claims implicitly teach that these lead-out portions are connected to a same turn among the plurality of turns)
wherein the first and second lead portions and the first and second auxiliary lead portions are exposed to an external surface of the body to be spaced apart from each other.
(‘520 App, claim 11)  wherein the first end of the coil includes a first main lead-out portion and a first auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other, and wherein the second end of the coil includes a second main lead-out portion and a second auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaces apart from each other.


(Application, claim 2)  The coil component of claim 1, wherein the body comprises one surface and another surface opposing the one surface, one side and another side connecting the one surface and the other surface and opposing each other, and one end surface and another end surface connecting the one side and the other side and opposing each other, the lead portion is exposed to one side or the other side of the body, and the auxiliary lead portion is exposed to one end surface or the other end surface of the body.
(‘520 App, claim 13)  wherein the first main lead-out portion, the first auxiliary lead-out portion, the second main lead-out portion, and the second auxiliary lead-out portion are exposed to different respective surfaces of the body at locations spaced apart from each other. (see also ‘520 App, claim 14)


(Application, claim 3)  The coil component of claim 1, wherein the first end of the coil portion is connected to an outermost turn of the plurality of turns, and the other end of the coil portion is connected to an innermost turn of the plurality of turns.
(‘520 App, claim 5)  wherein the coil portion further includes a via penetrating through the internal insulating layer and connecting the first and second coil patterns (because the claims explicitly teach that a via is used to connect one end of each coil, and that the other end of the coils includes the lead-outs (implicitly on the outermost turn because of the proximity to sides of the body to which the lead outs connect), the claims implicitly teach that another end of each coil is at the innermost turn (the via end))


(Application, claim 4)  The coil component of claim 3, wherein the auxiliary lead portion is disposed to be spaced apart from the lead portion in a turn direction of the outermost turn.
(‘520 App, claim 11)  wherein the first end of the coil includes a first main lead-out portion and a first auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other, and wherein the second end of the coil includes a second main lead-out portion and a second auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaces apart from each other. (because the claims explicitly teach that the lead-out portions are at the ends of their respective coils, the claims implicitly teach that these lead-out portions are spaced apart in a turn direction of the coil)


(Application, claim 5)  The coil component of claim 3, wherein respective first ends of the lead portion and the auxiliary lead portion are integrally connected to a first end of the outermost turn.
(‘520 App, claim 11)  wherein the first end of the coil includes a first main lead-out portion and a first auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other, and wherein the second end of the coil includes a second main lead-out portion and a second auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaces apart from each other.


(Application, claim 6)  The coil component of claim 1, wherein the lead portion and the auxiliary lead portion are spaced apart from each other on a same plane.
(‘520 App, claim 11)  a coil disposed in the body, wherein the coil includes first and second coil patterns disposed on opposing first and second surfaces of the internal insulating layer, and includes at least one coil winding between opposing first and second ends thereof, (because the claims teach explicitly teach that the coils are disposed on opposing surfaces of the internal insulating layer, the claims implicitly teach that they coils and their lead-outs are spaced apart from each other on the same plane)


(Application, claim 7)  The coil component of claim 1, wherein when a length of the body is la and a width of the body is lb, 0.85la ≤ lb ≤ la is satisfied.
The claims of the ‘520 App do not explicitly teach these recitations; however, Jang, Fig. 1 teaches la = lb (the coil component is square), thereby teaching the recitations of the instant application’s claim.
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to incorporate the square shape of the component in Jang into the claims of the ‘520 App in order to produce a smaller component (as compared with a more rectangular, and hence longer/larger component).


(Application, claim 8)  The coil component of claim 2, further comprising external electrodes disposed on the one side and the other side of the body, respectively, to cover the lead portion.
(‘520 App, claim 19)  first and second external electrodes disposed on opposing surfaces of the body, wherein the first external electrode contacts only one of the first main lead-out portion and the first auxiliary lead-out portion, and the second external electrode contacts only one of the second main lead-out portion and the second auxiliary lead-out portion.


(Application, claim 9)  The coil component of claim 2, further comprising external electrodes disposed on the one end surface and the other end surface of the body, respectively, to cover the auxiliary lead portion.
(‘520 App, claim 19)  first and second external electrodes disposed on opposing surfaces of the body, wherein the first external electrode contacts only one of the first main lead-out portion and the first auxiliary lead-out portion, and the second external electrode contacts only one of the second main lead-out portion and the second auxiliary lead-out portion.


(Application, claim 10)  The coil component of claim 9, wherein the external electrodes do not cover the lead portion and the auxiliary lead portion simultaneously.
(‘520 App, claim 19)  first and second external electrodes disposed on opposing surfaces of the body, wherein the first external electrode contacts only one of the first main lead-out portion and the first auxiliary lead-out portion, and the second external electrode contacts only one of the second main lead-out portion and the second auxiliary lead-out portion.


(Application, claim 11)  The coil component of claim 1, wherein a line width of the lead portion or the auxiliary lead portion is greater than a line width of each of the plurality of turns.
The claims of the ‘520 App do not explicitly teach these recitations; however, Jang, Fig. 1 teaches leads and auxiliary leads having greater width than each of the plurality of turns.
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to incorporate the dimensioned leads Jang into the claims of the ‘520 App in order to maximize surface area connection of the leads with associated electrodes, thereby reducing the probability of thermal/mechanical failure of the connections.


(Application, claim 13)  The coil component of claim 1, further comprising a via electrode connecting the first and second coil portions to each other, wherein the via electrode is connected to the second ends of the first and second coil portions.
(‘520 App, claim 5)  wherein the coil portion further includes a via penetrating through the internal insulating layer and connecting the first and second coil patterns.


(Application, claim 14)  A coil component comprising:
(‘520 App, claim 11)  A coil component comprising:
a first coil portion having a plurality of turns disposed between a first end and a second end thereof, the first coil portion being disposed on a first surface of a support substrate;
(‘520 App, claim 11)  wherein the coil includes first and second coil patterns disposed on opposing first and second surfaces of the internal insulating layer,
a second coil portion having a plurality of turns disposed between a first end and a second end thereof, the first coil portion being disposed on a second surface of the support substrate;
(‘520 App, claim 11)  wherein the coil includes first and second coil patterns disposed on opposing first and second surfaces of the internal insulating layer,
a body enclosing the first coil portion, the second coil portion and the support substrate;
(‘520 App, claim 11)  a body;
a first lead portion extending from the first end of the first coil portion and being exposed to a first external surface of the body;
(‘520 App, claim 11)  wherein the first end of the coil includes a first main lead-out portion and a first auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other,
a first auxiliary lead portion disposed between the first and second ends of the first coil portion and spaced apart from the first lead portion, the first auxiliary portion extending from the first coil portion and being exposed to a second external surface of the body, the first lead portion and the first auxiliary portion being connected to a same turn among the plurality of turns,
(‘520 App, claim 11)  wherein the first end of the coil includes a first main lead-out portion and a first auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other, (because the claims explicitly teach that the lead-out portions are at the ends of their respective coils, the claims implicitly teach that these lead-out portions are connected to a same turn among the plurality of turns)
a second lead portion extending from the first end of the second coil portion and being exposed to a third external surface of the body; and
(‘520 App, claim 11)  wherein the second end of the coil includes a second main lead-out portion and a second auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other.
a second auxiliary lead portion disposed between the first and second ends of the second coil portion and spaced apart from the second lead portion, the second auxiliary portion extending from the second coil portion and being exposed to a fourth external surface of the body, the second lead portion and the second auxiliary portion being connected to a same turn among the plurality of turns.
(‘520 App, claim 11)  wherein the second end of the coil includes a second main lead-out portion and a second auxiliary lead-out portion exposed to different respective surfaces of the body at locations spaced apart from each other. (because the claims explicitly teach that the lead-out portions are at the ends of their respective coils, the claims implicitly teach that these lead-out portions are connected to a same turn among the plurality of turns)


(Application, claim 15)  The coil component of claim 14, wherein the first lead portion and the first auxiliary lead portion extend from an outermost of the plurality of the turns.
(‘520 App, claim 5)  wherein the coil portion further includes a via penetrating through the internal insulating layer and connecting the first and second coil patterns (because the claims explicitly teach that a via is used to connect one end of each coil, and that the other end of the coils includes the lead-outs, the lead outs are implicitly on the outermost turn because of the proximity to sides of the body to which the lead outs connect)


(Application, claim 16)  The coil component of claim 14, further comprising a first external electrode disposed on one of the first or the second external surfaces of the body.
(‘520 App, claim 19)  first and second external electrodes disposed on opposing surfaces of the body, wherein the first external electrode contacts only one of the first main lead-out portion and the first auxiliary lead-out portion, and the second external electrode contacts only one of the second main lead-out portion and the second auxiliary lead-out portion.


(Application, claim 18)  The coil component of claim 14, wherein the second lead portion and the second auxiliary lead portion extend from an outermost of the plurality of the turns of the second coil portion.
(‘520 App, claim 5)  wherein the coil portion further includes a via penetrating through the internal insulating layer and connecting the first and second coil patterns (because the claims explicitly teach that a via is used to connect one end of each coil, and that the other end of the coils includes the lead-outs, the lead outs are implicitly on the outermost turn because of the proximity to sides of the body to which the lead outs connect)


(Application, claim 19)  The coil component of claim 14, further comprising a second external electrode disposed on one of the third or the fourth external surfaces of the body.
(‘520 App, claim 19)  first and second external electrodes disposed on opposing surfaces of the body, wherein the first external electrode contacts only one of the first main lead-out portion and the first auxiliary lead-out portion, and the second external electrode contacts only one of the second main lead-out portion and the second auxiliary lead-out portion.


(Application, claim 20)  The coil component of claim 14, wherein the second ends of the first and the second coil portions are connected by a via penetrating the support substrate.
(‘520 App, claim 5)  wherein the coil portion further includes a via penetrating through the internal insulating layer and connecting the first and second coil patterns.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior action.
ALL PENDING CLAIMS are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Jang.
Claim 1 recites, and Yoon teaches:
A coil component comprising: (Yoon, Figs. 4 and 11-13)
a support substrate (131) having a first surface and a second surface opposing the first surface; first (4111, 4113a, 4113b) and second (4114a, 4114b, 4112) coil portions and disposed respectively on the first surface and the second surface of the support substrate, and each having a first end and a second end connected by a plurality of turns;
a body (400) in which the support substrate and the coil portion are embedded;
a first lead portion disposed on the first surface of the support substrate and extending from the first end of the first coil portion;
a first auxiliary lead portion disposed between the first end and the second end of the first coil portion, and extending from the first coil portion to be spaced apart from the first lead portion, on the first surface of the support substrate, the first lead portion and the first auxiliary portion being connected to a same turn among the plurality of turns;
a second lead portion disposed on the second surface of the support substrate and extending from a first end of the second coil portion; and
a second auxiliary lead portion disposed between the first end and a second end of the second coil portion, and extending from the second coil portion to be spaced apart from the second lead portion, the second lead portion and the second auxiliary portion being connected to a same turn among the plurality of turns,
wherein the first and second lead portions and the first and second auxiliary lead portions are exposed to an external surface of the body to be spaced apart from each other (see Figs. 11 & 12).
Yoon may not explicitly teach the italicized portions above.  However, Jang teaches:
a first lead portion disposed on the first surface of the support substrate and extending from the first end of the first coil portion (Jang, Fig. 1, 2a);
a first auxiliary lead portion (2b) disposed between the first end and the second end of the first coil portion, and extending from the first coil portion to be spaced apart from the first lead portion, on the first surface of the support substrate, the first lead portion and the first auxiliary portion being connected to a same turn among the plurality of turns (see 2a vs 2b);
a second lead portion disposed on the second surface of the support substrate and extending from a first end of the second coil portion (2a (on a duplicate coil inverted on other side of substrate (duplicate inverted coils on opposite sides of a substrate are taught by Yoon and also otherwise well known in the art)); and
a second auxiliary lead portion (2b (on the duplicate coil)) disposed between the first end and a second end of the second coil portion, and extending from the second coil portion to be spaced apart from the second lead portion, the second lead portion and the second auxiliary portion being connected to a same turn among the plurality of turns (see 2a vs 2b),
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to substitute the coil taught by Jang for each coil taught on either side of a substrate in Yoon in order to adjust the electrical characteristics of the resultant inductor as is well known in the art, and/or to reduce the overall size of the resultant inductor a is also well known in the art (shortening the height of the coil/substrate/coil stack).
Claim 2 recites, and Yoon in view of Jang teaches:
The coil component of claim 1 (see above), wherein the body (Yoon, Fig. 11, 4212) comprises one surface and another surface opposing the one surface (top side and bottom side of 400, respectively), one side and another side connecting the one surface and the other surface and opposing each other (right side (near 4210) and left side of 400, respectively), and one end surface and another end surface connecting the one side and the other side and opposing each other (front side (near 4240) and back side of 400, respectively), the lead portion (Fig. 12, end of 4111 (right side)) is exposed to one side (right side of 400) or the other side of the body, and the auxiliary lead portion (Fig. 12, upper right side of 4113a) is exposed to one end surface (back side of 400) or the other end surface of the body (substituted coil of Jang as describe in claim 1 would teach same relationships as portions of Yoon so described).
Claim 3 recites, and Yoon in view of Jang teaches:
The coil component of claim 1 (see above), wherein the first end of the coil portion (Jang, Fig. 1, 2a) is connected to an outermost turn of the plurality of turns, and the other end of the coil portion is connected to an innermost turn of the plurality of turns (Jang, Fig. 1, 2e).
Claim 4 recites, and Yoon in view of Jang teaches:
The coil component of claim 3 (see above), wherein the auxiliary lead portion (Jang, Fig. 1, 2b) is disposed to be spaced apart from the lead portion (2a) in a turn direction of the outermost turn (see location of 2b relative to 2a).
Claim 5 recites, and Yoon in view of Jang teaches:
The coil component of claim 3 (see above), wherein respective first ends of the lead portion (Jang, Fig. 1, 2a) and the auxiliary lead portion (2b) are integrally connected to a first end of the outermost turn (see location of 2a on 2).
Claim 6 recites, and Yoon in view of Jang teaches:
The coil component of claim 1 (see above), wherein the lead portion (Jang, Fig. 1, 2a) and the auxiliary lead portion (2b) are spaced apart from each other on a same plane (see location of 2a relative to 2b).
Claim 7 recites, and Yoon in view of Jang teaches:
The coil component of claim 1 (see above), wherein when a length of the body (Jang, Fig. 1, 1) is la and a width of the body (front side of 1) is lb, 0.85la ≤ lb ≤ la is satisfied (front side and right side of 1 in Fig. 1 appear to have equal dimensions (i.e., square), thus la=lb and 0.85la ≤ lb ≤ la).
Claim 8 recites, and Yoon in view of Jang teaches:
The coil component of claim 2 (see above), further comprising external electrodes disposed on the one side and the other side of the body, respectively, to cover the lead portion (Yoon, Fig. 11, 4210, 4220).
Claim 9 recites, and Yoon in view of Jang teaches:
The coil component of claim 2 (see above), further comprising external electrodes disposed on the one end surface and the other end surface of the body, respectively, to cover the auxiliary lead portion (Yoon, Fig. 11, 4230, 4240).
Claim 10 recites, and Yoon in view of Jang teaches:
The coil component of claim 9 (see above), wherein the external electrodes do not cover the lead portion and the auxiliary lead portion simultaneously (Yoon, Fig. 11, 4210, 4220, 4230, 4240).
Claim 11 recites, and Yoon in view of Jang teaches:
The coil component of claim 1 (see above), wherein a line width of the lead portion or the auxiliary lead portion is greater than a line width of each of the plurality of turns (Jang, Fig. 1, compare width of 2a or 2b to width of 2).
Claim 13 recites, and Yoon in view of Jang teaches:
The coil component of claim 1 (see above), further comprising a via electrode connecting the first and second coil portions to each other, wherein the via electrode is connected to the second ends of the first and second coil portions (Yoon, Fig. 12, connection between 4113b and 4114a; see also col. 4, lines 51-54).
Claim 14 recites and Yoon teaches:
A coil component comprising (Yoon, Figs. 4 and 11-13):
a first coil portion having a plurality of turns disposed between a first end and a second end thereof, the first coil portion being disposed on a first surface of a support substrate (411, 4113a, 4113b);
a second coil portion having a plurality of turns disposed between a first end and a second end thereof, the first coil portion being disposed on a second surface of the support substrate (4114a, 4114b, 4112);
a body (400) enclosing the first coil portion, the second coil portion and the support substrate;
a first lead portion extending from the first end of the first coil portion and being exposed to a first external surface of the body;
a first auxiliary lead portion disposed between the first and second ends of the first coil portion and spaced apart from the first lead portion, the first auxiliary portion extending from the first coil portion and being exposed to a second external surface of the body, the first lead portion and the first auxiliary portion being connected to a same turn among the plurality of turns,
a second lead portion extending from the first end of the second coil portion and being exposed to a third external surface of the body; and
a second auxiliary lead portion disposed between the first and second ends of the second coil portion and spaced apart from the second lead portion, the second auxiliary portion extending from the second coil portion and being exposed to a fourth external surface of the body, the second lead portion and the second auxiliary portion being connected to a same turn among the plurality of turns.
Yoon may not explicitly teach the italicized portions above.  However, Jang teaches:
a first lead portion disposed on the first surface of the support substrate and extending from the first end of the first coil portion (Jang, Fig. 1, 2a);
a first auxiliary lead portion (2b) disposed between the first end and the second end of the first coil portion, and extending from the first coil portion to be spaced apart from the first lead portion, on the first surface of the support substrate, the first lead portion and the first auxiliary portion being connected to a same turn among the plurality of turns (see 2a vs 2b);
a second lead portion disposed on the second surface of the support substrate and extending from a first end of the second coil portion (2a (on a duplicate coil inverted on other side of substrate (duplicate inverted coils on opposite sides of a substrate are taught by Yoon and also otherwise well known in the art)); and
a second auxiliary lead portion (2b (on the duplicate coil)) disposed between the first end and a second end of the second coil portion, and extending from the second coil portion to be spaced apart from the second lead portion, the second lead portion and the second auxiliary portion being connected to a same turn among the plurality of turns (see 2a vs 2b),
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to substitute the coil taught by Jang for each coil taught on either side of a substrate in Yoon in order to adjust the electrical characteristics of the resultant inductor as is well known in the art, and/or to reduce the overall size of the resultant inductor a is also well known in the art (shortening the height of the coil/substrate/coil stack).
Claim 15 recites, and Yoon teaches:
The coil component of claim 14 (see above), wherein the first lead portion (Jang, Fig. 1, 2a) and the first auxiliary lead portion (2b) extend from an outermost of the plurality of the turns (see location of 2a and 2b on 2).
Claim 16 recites, and Yoon teaches:
The coil component of claim 14 (see above), further comprising a first external electrode disposed on one of the first or the second external surfaces of the body (Yoon, Fig. 11, 4210).
Claim 18 recites, and Yoon teaches:
The coil component of claim 14 (see above), wherein the second lead portion and the second auxiliary lead portion extend from an outermost of the plurality of the turns of the second coil portion (Jang, Fig. 1, 2a and 2b (on duplicate inverted coil per rejection of claim 14).
Claim 19 recites, and Yoon teaches:
The coil component of claim 14 (see above), further comprising a second external electrode disposed on one of the third or the fourth external surfaces of the body (Yoon, Fig. 11, 4220).
Claim 20 recites, and Yoon teaches:
The coil component of claim 14 (see above), wherein the second ends of the first and the second coil portions are connected by a via penetrating the support substrate (Yoon, Fig. 12, connection between 4113b and 4114a; see also col. 4, lines 51-54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: CN 110400672.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is -571-272-9089. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached at 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.S./Examiner, Art Unit 2837 


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837